Citation Nr: 0302801	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  01-09 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to February 25, 
1999, for the grant of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from January 1964 to 
August 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2000 rating decision of the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which reopened the veteran's claim for service 
connection for PTSD; granted service connection for PTSD; and 
assigned a 50 percent rating, effective February 25, 1999.  

In his Brief in support of the veteran's claim, the veteran's 
representative raised the claims of entitlement to service 
connection for alcoholism, bipolar disorder, and obesity, 
secondary to the service-connected PTSD.  These claims have 
not been adjudicated by the RO and are not currently before 
the Board.  They are referred to the RO for appropriate 
development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran's PTSD is manifested by an increased startle 
response, occasional flashbacks, difficulty sleeping, and 
depression productive of no more than occupational and social 
impairment with reduced reliability and productivity.  

3.  The veteran's initial claim for service connection for 
PTSD was denied by the RO in a September 1996 rating 
decision.  The veteran did not appeal the decision and it 
became final.  

4.  The veteran filed a subsequent claim for service 
connection for PTSD, which was received by the RO on February 
25, 1999.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent for PTSD have not been met during the appeal period.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2002).  

2.  An effective date prior to February 25, 1999, for the 
grant of service connection for PTSD, is not warranted.  
38 U.S.C.A. §§ 5103A, 5107, 5110(a) (West 1991 & Supp. 2002); 
38 C.F.R. § 3.400 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision, statement of the case, supplemental 
statement of the case, and VA letters to the veteran, 
apprised him of the information and evidence needed to 
substantiate the claim, the law applicable in adjudicating 
the appeal, and the reasons and bases for VA's decision.  
Furthermore, these documents outline the specific medical and 
lay evidence that was considered when the determination was 
made.  In an August 1999 letter, the veteran was notified of 
what evidence was required to substantiate his claim for 
service connection for PTSD, and asked him to provide 
additional information.  In an April 2002 letter, the veteran 
was informed of the enactment of the VCAA and it was 
explained that he was responsible for submitting private 
treatment reports, although with the appropriate release 
forms they would be requested on his behalf.  VA treatment 
reports would be obtained by VA.  

There is no indication that any of the correspondence was 
returned as undeliverable.  Accordingly, under the 
circumstances presented in this case, the veteran has been 
accorded ample notice as required by the VCAA.  As such, the 
Board finds that the documents clearly satisfied VA's duty to 
notify the veteran of the information and evidence necessary 
to substantiate his claim and identified the evidence that VA 
was to acquire on his behalf as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  Service medical records and VA treatment 
records were associated with the file and the veteran was 
afforded two VA examinations.  Additionally, his Social 
Security Administration records were requested and included 
in the record.  There is no indication that there exists any 
evidence which has a bearing on this case that has not been 
obtained.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of this appeal and 
has not identified any additional pertinent evidence that has 
not been associated with the record.  



II.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history with an emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Furthermore, medical reports must be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  These requirements operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

The December 2000 rating decision appealed was the initial 
rating granting service connection for the disability at 
issue and assigning a 50 percent rating.  Therefore, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  After careful consideration of the 
evidence, any reasonable doubt remaining should be resolved 
in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (2002).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

The veteran is currently assigned a 50 percent disability 
rating for his PTSD.  Under the General Rating Formula for 
Psychoneurotic Disorders, a 50 percent rating is assigned 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating requires total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communications; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Private treatment reports from Methodist Hospital indicate 
that the veteran was treated for psychiatric problems in 
December 1973.  

Private reports from M.J.S., Ph.D. (Dr. S.), dated from March 
1999 to June 1999 indicate that the veteran was seen for 
individual counseling and treatment related to his 
psychiatric disabilities.  He complained of flashbacks of the 
traumatic events he experienced in service, and avoided 
things that reminded him of the war.  He was plagued by 
feelings of anxiety, depression, and remorse which 
significantly interfered with his functioning.  He also 
experienced irritability and interpersonal difficulties due 
to his PTSD.  Dr. S. explained that these symptoms could not 
be adequately explained by his co-morbid bipolar disorder or 
alcohol dependence.  The Axis II diagnoses included bipolar 
disorder, PTSD; and alcohol dependence (in remission).  Other 
disabilities included obesity and joint problems.  His Global 
Assessment of Functioning (GAF) was reported to be 35.  Dr. 
S. stated that the veteran's mental and physical disabilities 
rendered him unemployable.  

Upon VA examination in July 1999, the veteran complained of 
war-related nightmares two times per week.  He experienced 
intrusive thoughts which interfered with his concentration a 
couple of times per month.  He had severe survivor guilt.  He 
had become increasingly agoraphobic and limited his time 
outside.  He avoided things that reminded him of the war, and 
had a sense of a foreshortened future.  He also reported 
increased startle response, and hypervigilance.  Mental 
status evaluation revealed that the veteran was casually 
dressed and neat.  His affect was somewhat depressed.  His 
speech was normal in mechanics and content.  Associations 
were coherent and relevant.  Intellectual functioning was 
grossly intact.  He had some sleep difficulty.  He denied 
suicidal ideations, but was tearful about things.  He did not 
work anymore.  The diagnoses were PTSD, bipolar disorder, and 
alcohol dependence (in remission).  His GAF for his PTSD was 
55, but it was 35 when his other disabilities were 
considered.  The psychosocial stressors were thought to be 
moderate.  

Social Security Administration disability records indicate 
that the veteran was found to be disabled due to obesity and 
degenerative joint disease.  
Upon VA examination in December 2001, the veteran was found 
to be casually dressed, and neat in appearance.  His affect 
was depressed.  His speech was normal in mechanics and 
content.  Associations were coherent and relevant.  
Intellectual functioning remained unchanged.  The veteran was 
able to sleep but with difficulty due to nightmares.  He 
denied any psychotic thought process and he was not suicidal.  
The diagnoses were PTSD, bipolar disorder, and alcohol 
dependence (in remission).  Psychosocial stressors were felt 
to be moderate to severe due to the veteran's physical and 
mental problems, unemployment and social isolation.  The 
psychiatrist estimated the veteran's GAF for his PTSD to be 
50; and 35 when his other disabilities were considered.  

The criteria to determine the correct score on the GAF scale 
are found in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed., of the American Psychiatric Association 
(DSM-IV).  A score between 51 and 60 contemplates moderate 
symptoms which result in moderate impairment in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A score between 41 and 
50 contemplates serious symptoms which result in serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (a GAF of 50 is defined as 
serious symptoms).  The GAF score is probative evidence for 
VA rating purposes, because it indicates a person's ability 
to function in the areas of concern in rating disabilities 
for VA purposes.  Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  

Based on the evidence of record, the Board finds that the 
current clinical evidence does not reveal a disability 
picture that warrants a rating in excess of 50 percent.  Upon 
VA examinations in July 1999 and December 2001, the examiners 
concluded that the veteran's PTSD was moderate.  The veteran 
experienced sleep difficulties, depression, and flashbacks.  
However, the evidence does not reflect occupational and 
social impairment with deficiencies in most areas due to 
suicidal ideation, obsessional rituals which interfere with 
routine activities, illogical speech, or near-continuous 
panic or depression; a neglect of personal appearance and 
hygiene; or an inability to establish and maintain effective 
relationships.  Rather, the current symptoms related to PTSD 
which contributed to the occupational and social impairment 
contemplated by the 50 percent rating appear consistent with 
recent examination findings.  Furthermore, the examiners both 
clearly reported the level of disability associated with the 
veteran's PTSD in contrast to the disability associated with 
his other psychiatric impairments, for which service 
connection has not been established.  The veteran's private 
psychologist, Dr. S., has estimated the veteran's GAF to be 
35; however, he did not comment on what level of disability 
was associated solely with the veteran's PTSD, even though he 
separated the veteran's PTSD symptoms from his co-morbid 
conditions.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for an 
increased initial rating for PTSD.  See Alemany, supra.  

Additionally, the Board notes that the provisions of 
38 C.F.R. § 3.321(b)(1) have been considered.  However, in 
this case, the evidence does not show that the veteran's PTSD 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards so as to warrant referral under 38 C.F.R. 
§ 3.321(b)(1).  Evidence of an exceptional disability 
picture, such as frequent hospitalization or marked 
interference with employment due solely to the PTSD has not 
been demonstrated.  Therefore, consideration of an 
extraschedular rating is not appropriate.  

Finally, the Board notes that the veteran's representative 
has raised the issues of entitlement to service connection 
for alcoholism, bipolar disorder, and obesity, secondary to 
the service-connected PTSD; and he has asserted that these 
issues are inextricably intertwined with the issue of 
entitlement to an increased rating for PTSD.  The Board 
disagrees.  The medical evidence clearly indicates that level 
of disability associated with the veteran's PTSD in contrast 
to his other psychiatric disorders.  Therefore adjudication 
of these claims was not required in order to accurately 
address the increased rating for PTSD claim.  Furthermore, if 
service connection is established for any of these other 
conditions, the effective date would be different.  Hence, it 
is appropriate to handle the issues separately.  


III.  Earlier Effective Date

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The effective date of a 
reopened claim is the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).  

The veteran did not file a document that could be considered 
as a timely notice of disagreement when his original claim 
for service connection for PTSD was denied by the RO in 
September 1996.  An appeal consists of a timely filed notice 
of disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  See 
38 C.F.R. § 20.200.  Consequently, the RO's September 1996 
rating decision became final.  See also, 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

On February 25, 1999, the RO received correspondence from a 
service representative which purported to file an informal 
claim for service connection for PTSD on the veteran's 
behalf.  A formal claim was received by the RO on March 31, 
1999.  After the claim was successfully reopened, and service 
connection for PTSD was granted by the RO in a December 2000 
rating decision, the effective date assigned for the award 
was February 25, 1999.  This is the earliest date that may be 
assigned.  See 38 C.F.R. § 3.400(q).  




ORDER

An initial rating in excess of 50 percent for PTSD is denied.

An effective date prior to February 25, 1999, for the grant 
of service connection for PTSD is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

